SWING, J.
We are unable to distinguish this case from the oases of Hixson v. Burson, 54 Ohio St., 470; State ex rel. v. Davis, 55 Ohio St., 15, and Mott v. Hubbard, 59 Ohio St., 199, and therefore feel bound to hold the act in question unconstitutional. The fact that the law in question does not specifically point out what levee used as a road or bridge approach is tobe improved or repaired by the money realized from the sale of bonds, it seems to us can make no difference. The act still remains local, and the subject of roads and bridge approaches is a matter of a general nature, as decided by the above cases.
Injunction allowed as prayed for.